Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

1.  (Original) A method, comprising:
providing, by a redirecting device, a fixed identifier to a consolidating and management device, the fixed identifier based on accessed user upstream traffic from a destination site;
creating, by the redirecting device, an entry in the redirecting device, the entry having a predefined time expiration period during which the redirecting device will not query the consolidating and management device; and
redirecting a message, based on the accessed user upstream traffic, to a display on a message vehicle occurring directly from the redirecting device without involvement from the destination site.

2. (Original) The method of claim 1, wherein the message vehicle is at least one of:
a pop-up window on the user computer; and
a prompt provided on the user computer.

3. (Original) The method of claim 1, further including a step of transmitting to the user the message vehicle for displaying and communicating the message from the consolidating and management device to the user. 

4. (Original) The method of claim 1, wherein the consolidating and management device utilizes at least one of:
a web cache control protocol; and
switching mechanisms in an existing ISP router or switch.

5. (Original) The method of claim 1, wherein the fixed identifier is a modem address unique identifier of the user.

6. (Original) The method of claim 1, wherein the message is transmitted in response to an event determined by the redirecting device.

7. (Original) The method of claim 1, wherein the user is identified to belong to a defined group of users and wherein the message is selectively sent to a pre-selected user group.

8. (Original) The method of claim 1, wherein the redirecting device performs at least one of:
works through Web browsers irrespective of the World Wide Web destination sought by the user identifier;
returns the user to the Original World Wide Web destination after the message has been transmitted;
operates with multiple types of content;

comprises a software system installed on a computer system connected at various points, singly or in plurality, in a provider infrastructure;
identifies each of the plurality of users by performing at least one of: temporarily redirecting each active user to a visible or non-visible, null-Web page that sets a cookie with the required information to identify an action and user in the future and capturing an identity and previous activity flagged by the set cookie;
sends a selected message to a selected one of the identified users;
includes an ability to acquire knowledge of policy information, received from the consolidating and management device, when a Web or other request is detected with only an identifying IP address;
minimizes the overhead of acquiring user parameters through caching of the user parameters for a determined portion of time;
operates in connection with a consolidating system management device for permitting a group of system devices to be viewed by a provider as a single system; and
provides optional fail-safe operation of each device so failure does not disrupt other normal browsing and Internet activity of the user but results only in an interruption of bulletin delivery.

9. (Original) The method of claim 8, further including a step of providing optional fail-safe operation of each device such that failure does not disrupt other normal browsing and Internet activity of the user but results only in an interruption of bulletin delivery.

10. (Original) The method of claim 1, further including a step of defining a policy for at least one of:

a Web page or other page information;
timing and frequency of delivery; and
activating the redirecting device to deliver a message in response to other user activity, wherein the activating comprises defining at least one of:
a defined destination; 
an amount of activity by the user; and
  	requests carrying a signature of virus contamination.

11. (Original) The method of claim 1, further including a step of generating a plurality of independently designated policies to be delivered correctly to the user even if some policy events invoke in simultaneity.

12. (Original) The method of claim 1, further comprising identifying the user by using data available from the user and provider infrastructure to provide the fixed identifier based on the user upstream traffic by using an enforced delivery of a Web page to be used in distribution and subscription of new users without prior knowledge of serial numbers associated with the new user's interface equipment and without requiring the new users to utilize special software.

13. (Currently Amended) The method of claim 12, further comprising at least one of:
using the enforced delivery of a Web page to reduce the volume of telephone support requests by an enforced pre-announcement of known, future system outages due to scheduled maintenance[.];
using the identifier for detection of "signature" forms of Internet packets indicating a presence of undesirable content[.];
wherein the undesirable content is a virus[.];

a provider and the user[.];
logging the undesirable content identifying message[.]; 
enforcing the delivery of other user-beneficial information currently displayed on the manually accessed provider information Web page.

14. (Currently Amended) The method of claim 1, further including at least one of:
detecting and logging a number of simultaneously requested Web connections[.];
flagging users that are utilizing more than one simultaneous device per subscription.

15. (Original) The method of claim 1, further including a step of transmitting explanations to be issued, in an enforced manner, to subscribers, after a service interruption, in such a manner as to alleviate customer dissatisfaction by illuminating and explaining a problem and efforts taken in a future time to eliminate the problem.

16. (Original) The method of claim 1, further including a step of logging at least one of:
successful implementation of policies to each user; and
interactive responses that have been requested within the policy.

17. (Original) The method of claim 1, further including a step of inserting at least one of:
a redirecting device in the path of web traffic from the user through an ISP;
a redirecting device in the path of web traffic from the user through an aggregation router; and
a redirecting device in the path of web traffic from the user through a CMTS.

18. (Original) The method of claim 1, further including at least one of:

wherein the NAT is connected to a Wi-Fi network;
wherein the Wi-Fi accommodates a plurality of users; and
wherein the redirecting device is further configured to identify each of the plurality of users on the Wi-Fi network.

19. (Original) A non-transitory computer readable medium comprising instructions that, when read by at least one processor, cause the at least one processor to perform:
providing, by a redirecting device, a fixed identifier to a consolidating and management device, the fixed identifier based on accessed user upstream traffic from a destination site;
creating, by the redirecting device, an entry in the redirecting device, the entry having a predefined time expiration period during which the redirecting device will not query the consolidating and management device; and
redirecting a message, based on the accessed user upstream traffic, to a display on a message vehicle occurring directly from the redirecting device without involvement from the destination site.

20. (Original) A system, comprising:
a redirecting device; and a consolidating and management device; wherein the redirecting device:
provides a fixed identifier to the consolidating and management device, the fixed identifier based on accessed user upstream traffic from a destination site;
creates an entry in the redirecting device, wherein the entry has a predefined time expiration period when the redirecting device will not query the consolidating and management device; and


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moustafa M Meky whose telephone number is (571)272-4005. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOUSTAFA M MEKY/            Primary Examiner, Art Unit 2457                  01/26/2022